Citation Nr: 1206704	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-01 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a left lower extremity nerve disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, working temporarily from Gretna, Louisiana.  Among other things, the previously assigned 20 percent evaluation for the Veteran's sciatica of the left lower extremity was continued therein.  Service connection for skin cancer was denied.  An appeal subsequently was perfected as to each of these determinations.

In July 2009, the Veteran testified at a hearing conducted by a Decision Review Officer at the aforementioned RO.  A transcript of it has been associated with the claims file.

Service connection for basal cell skin cancer, status post excision, was granted in a rating decision dated in September 2009.  The benefit sought accordingly was granted in full with respect to the skin cancer issue on appeal.  As such, it no longer is on appeal.  

The Veteran's representative indicated in a January 2012 Written Brief Presentation that entitlement to an increased evaluation for basal cell skin cancer, status post excision, was an issue on appeal.  However, the Board concludes otherwise.  A noncompensable evaluation was assigned in the September 2009 rating decision.  That evaluation determination was not timely appealed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302.  Therefore, entitlement to a compensable evaluation for basal cell skin cancer is not listed as an issue on appeal.  If the Veteran believes this disability is more severe than contemplated by a noncompensable rating, he may file a claim for a higher evaluation.  



Contemporaneous with the September 2009 rating decision, this matter last was adjudicated in a supplemental statement of the case.  The issue was characterized therein as evaluation of sciatica of the left lower extremity, to include peripheral neuropathy of the left lower extremity.  The Board has recharacterized it here as indicated above for the sake of simplicity.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See also 38 U.S.C.A. § 7107(a)(2) (West 2002).  The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDING OF FACT

The Veteran's left lower extremity nerve disability is manifested by symptoms indicative of moderately severe incomplete paralysis but is not manifested by symptoms indicative of severe incomplete paralysis or of complete paralysis.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent, but no higher, for a left lower extremity nerve disability have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

Via letter dated in September 2006, the Veteran was notified of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter also notified him of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been satisfied.  The aforementioned letter predated the initial adjudication by the RO, which in this case also is the AOJ, in December 2006.  All notice elements were fully addressed by it.  Nothing more is required.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA obtained the Veteran's service treatment records and VA treatment records concerning him before the instant claim was filed.  Also obtained was a statement from the Social Security Administration (SSA) that his SSA records could not be provided because they had been destroyed.  Pertinent private treatment records were both obtained by VA as well as submitted by the Veteran on his own behalf.

Updated VA treatment records were obtained by VA in relation to the instant claim.  No private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He instead once again submitted a few such pertinent private treatment records on his own behalf.  

A VA peripheral nerves examination was conducted in September 2006 with respect to the instant claim.  There is no indication that the claims file was reviewed by the examiner.  Yet this is of no consequence.  The Veteran gave an accurate account of his relevant medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also was interviewed by the examiner regarding his current relevant symptomatology.  Next, the examiner conducted a physical assessment.  The examiner then rendered diagnoses with respect to the Veteran's left lower extremity.  All of the above actions finally were documented by the examiner in an examination report.  Accordingly, the Board finds that the examination is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Acknowledgement is given to the argument of the Veteran's representative in the January 2012 Written Brief Presentation that the left lower extremity nerve disability at issue grows worse with the passage of time.  This echoes indications from the Veteran that his disability has gotten progressively worse through the years.  The aforementioned VA peripheral nerves examination concededly is over five years old.  Yet a new examination is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Further, there is no indication that a more contemporaneous examination is warranted.  Neither the Veteran nor his representative specifically has contended that the severity of his left lower extremity nerve disability increased since the September 2006 VA peripheral nerves examination.  The evidence dated following this adequate examination, as discussed below, does not reveal that this disability has become more severe. 

Other than the aforementioned, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks a higher evaluation for his left lower extremity nerve disability  He contends that this disability is more severe than contemplated by the assigned 20 percent evaluation.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor and sensory function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities, disturbances of gait, tremors, visceral manifestations, etc.  38 C.F.R. § 4.124a . 

The Veteran's left lower extremity nerve disability always has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 addresses paralysis of the sciatic nerve.  A 20 percent evaluation is warranted thereunder for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  An evaluation of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as:  the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

"Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, paragraph immediately preceding Diagnostic Code 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The words "moderate," and "severe" are not defined in the Schedule for Rating Disabilities.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 798.  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just."  38 C.F.R. § 4.6 .

In addition to Diagnostic Code 8520, two other Diagnostic Codes address disabilities of the sciatic nerve.   Diagnostic Code 8620 concerns neuritis, while Diagnostic Code 8720 is for neuralgia.  

Neuritis is rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.123.  The maximum evaluation for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis of the nerve.  Id.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis for the sciatic nerve and moderate severe incomplete paralysis for all other nerves.  Id.  

Neuralgia characterized usually by a dull and intermittent pain also is rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.124.  The maximum evaluation is equal to that for moderate incomplete paralysis of the nerve.  Id.  If tic douloureux or trifacial neuralgia is present, however, the rating may equal complete paralysis of the nerve.  Id. 

At issue is the current severity of the Veteran's left lower extremity nerve disability since around the time the instant claim was filed in August 2006 .  Only the most salient and relevant evidence in this regard is discussed below although all the evidence has been reviewed.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

Service connection for a lumbosacral disability with mild root irritation was granted and an initial evaluation assigned effective January 1983 in a March 1983 rating decision.

Service connection for sciatica of the left lower extremity was granted and an initial 20 percent evaluation assigned effective January 2004 in an October 2004 rating decision.  It was noted therein that this disability previously was evaluated as part of the Veteran's lumbosacral back disability with mild root irritation.

VA treatment records dated from July through September 2006 document the Veteran's reports of left lower extremity pain from his buttock/hip radiating to his toes which was constant in that he "hurt all day" and it "never lets up."  As a result, these records also document that he took medication and that his physical activity is limited.  Physical assessment found a slow unsteady gait with limping as well once and a steady gait once.  Diagnoses of lumbar radiculopathy, peripheral vascular disease, and hip arthralgia were rendered.

The Veteran complained of constant pain in his entire left lower extremity from his hip radiating all the way down to his foot at the September 2006 VA peripheral nerves examination.  He also complained of numbness in his entire left lower extremity.  He reported good recovery from a cerebrovascular accident in the early 1980's that resulted in left side weakness.  He denied low back pain.  Upon physical assessment, it was noted that the Veteran walked with a cane and favored his left leg.  He was unable to walk on his heels or toes or tandem gait.  His muscle strength was five out of five in the left quadriceps, hamstring, and distal muscle group but four out of five in the left iliopsoas (hip).  Deep tendon reflexes were one plus in the left knee and absent in the left ankle on a scale where two is normal.  Plantar response was normal or flexor in the left foot.  There was decreased pinprick sensation in the Veteran's left anterolateral leg area and impaired vibratory sensation in the left leg and foot.  Sensation to pinprick otherwise was intact, as was sensation to light touch and position.  Left hip pain with left sciatica and diabetic peripheral neuropathy with respect to the left lower extremity were diagnosed.

An October 2007 VA treatment record reflects the Veteran's report that his pain is severe most days.  Chronic low back pain and a back disability were diagnosed.  Also diagnosed was lumbar radiculopathy.

Private magnetic resonance imaging (MRI) performed in November 2007 due to low back pain radiating to the left hip and leg showed abutment of the left L4 nerve root but no displacement.

June through August 2008 VA treatment records contain the Veteran's complaint of left hip pain that radiated down his leg and swelling in his left foot.  It was noted that he took pain medication and that a cardiac physician had issued compression stockings.  Physical assessment found him walking slowly with a cane and slight edema in the left leg.  Additional compression stockings were issued.

Private MRI performed in December 2008 due in part to left leg weakness and giving out at times showed "very little change" since the previous MRI.

VA treatment records dated in April 2009 reveal the Veteran's complaint of pain in his left leg and swelling in his left leg and foot.  Use of pain medication was noted.  Upon physical assessment, plus three pitting edema was found in the left leg.  Movement was possible in the left lower extremity.  There were no gross motor or sensory deficits.  A diagnosis was made of lower extremity edema regarding the left leg.

The Veteran testified to having constant pain that never stops from his left buttock down the left leg toward his toes as well as left leg weakness and stiffness at the July 2009 hearing.  He denied tenderness, numbness, spasms, popping/cracking sounds with motion, and locking of his knee with respect to the left leg.  He further testified to taking pain medication, using special shoes, and walking with a cane and a walker.  Finally, the Veteran testified that his left leg disability limits his physical motion and affects his relationships.  He specifically indicated that he can walk only about 50 feet or steps and feels he should be limping.  He also indicated that he cannot focus or concentrate, as manifested by having to reread things, is tired and frustrated, and tends to withdraw from others as well as get easily upset because of his pain and/or the medication he takes for it.

Before undertaking analysis, the Board notes that it is precluded from differentiating between symptomatology attributed to a non- service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  Two service-connected disabilities are at issue in this case.  The Veteran's left lower extremity nerve disability indeed includes both sciatica and peripheral neuropathy.  All symptoms attributable to each accordingly shall be considered.  To the extent that left leg symptoms are not attributable to either but rather are related to some other condition for which service connection has not be granted such as peripheral vascular disease, hip arthralgia, or a cerebrovascular accident, no physician or other medical professional specifically has opined this to be the case.  As such, the Board shall consider all symptoms to be associated with the left lower extremity nerve disability.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed.

Also of note at the outset is that the Veteran is competent in reporting symptoms, as well as denying them, and in describing their severity and impact because this information is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  He also is credible because no significant reason to doubt him exists.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be evaluated by a showing of interest, bias, or inconsistent statements); Macarubbo, 10 Vet. App. at 388 (in addition to inconsistency with other evidence of record, listing inconsistent statements, internal inconsistency of statements, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (holding that a claimant's personal interest in receiving monetary benefits may be taken into account).  The Veteran is interested in the outcome of his appeal because it may result in more monetary benefits/a monetary gain for him.  However, his statements undisputedly are facially plausible.  They additionally are not inconsistent with one another or, as discussed below, with the medical evidence of record.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  Any change in Diagnostic Code by VA must be explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Here, Diagnostic Code 8520 continues to be most appropriate.  Peripheral neuropathy is one of the various diagnoses of record.  Yet no diagnoses of neuritis or neuralgia, the topics of Diagnostic Codes 8620 and 8720 respectively, exist.  Of note is that the maximum allowable rating for neuritis and for neuralgia generally is less than that for the scale provided for injury of the nerve involved.  Use of Diagnostic Code 8520 in which this scale is set forth thus results in no prejudice to the Veteran since all evaluations will be considered.

Given the above evidence, the Board finds that a higher evaluation for a left lower extremity nerve disability is warranted under Diagnostic Code 8520.  The criteria for the next highest evaluation of 40 percent are met, although the criteria for evaluations higher than 40 percent are not met.

The evidence clearly reveals a degree of lost or impaired function substantially less than the type picture for complete paralysis associated with the maximum allowable 80 percent rating.  Indeed, none of the manifestations of complete paralysis are present here.  There is no indication that the Veteran's left foot dangles and drops.  No mention of abnormal left foot position was made at any time.  There also is no indication that no active movement of the muscles below the Veteran's left knee is possible despite his competent and credible report of stiffness.  On the contrary, he was able to walk, albeit with difficulty and with assistive devices, throughout the period on appeal.  It was noted on one occasion that he was able to move his left lower extremity.  There finally is no indication that flexion of the Veteran's left knee is weakened or lost altogether.  Absent is any reference to flexion let alone to such a flexion problem.  

This case accordingly concerns incomplete paralysis.  The only remaining question is whether this incomplete paralysis is most appropriately characterized as moderate, moderately severe, or severe sufficient for a continued 20 percent, 40 percent, or 60 percent evaluation respectively.  Severe incomplete paralysis must be accompanied by marked muscular atrophy.  This is not the case here.  No mention of any left leg muscular atrophy of any severity, whether marked or something less, is of record.  A 60 percent rating thus cannot be granted.

Left for consideration, then, is moderate incomplete paralysis and moderately severe incomplete paralysis.  There is no indication of left lower extremity trophic changes such as abnormalities of the skin, hair, or nails.  

Impaired motor function of the left lower extremity is evident.  The Veteran competently and credibly has reported left leg weakness, limited physical activity to include an inability to walk more than 50 feet or steps, and feeling that he should be limping while walking.  Although no gross motor deficits were found, he indeed uses a cane, walker, and special shoes.  His gait is slow, unsteady as often as steady, and characterized by limping and favoring his left leg.  He cannot walk on his heels or toes or tandem gait and has slightly decreased muscle strength in his left hip.  

Sensory disturbance in the left lower extremity also is evident.  The Veteran competently and credibly has reported left leg pain as well as swelling and occasional numbness (since this symptom was equally reported and denied).  While no gross sensory deficits were found, he indeed had some decreased sensation to pinprick and vibration in his left leg and foot.  Plantar response was normal but deep tendon reflexes further were decreased in his left foot and completely absent in his left ankle.  

In sum, the evidence confirms that the Veteran has impairment of motor function which is substantial despite falling short of complete or partial loss of use of the left lower extremity and has substantial impairment of sensory function.  Of further note is that pain appears to be his predominant symptom.  He competently and credibly has described it as severe, unrelenting, and deleterious to his mental state both directly as well as via the medication he takes for it.  The Board accordingly concludes that his incomplete paralysis of the left lower extremity is best characterized as moderately severe.  Therefore, a 40 percent evaluation is granted.

Consideration has been given to the benefit of the doubt rule in making this determination.  However, the rule does not apply because the preponderance of the evidence supports the determination.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above determination applies to the entire period under appeal.

B.  Extraschedular

The above determination granting the Veteran a 40 percent evaluation for his left lower extremity nerve disability is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for a left lower extremity nerve disability.  There further has been no showing from the record that the Veteran's left lower extremity nerve disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw.  Higher evaluations are provided for by the criteria, but, as explained above, the currently assigned evaluation adequately describes the severity of the Veteran's disability

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional left lower extremity nerve disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization thus is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A 40 percent evaluation for a left lower extremity nerve disability is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


